Case 2:18-cv-00491-JRG-RSP Document 57 Filed 06/14/19 Page 1 of 22 PageID #: 983




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

   UNILOC 2017, LLC et al.                          §
        Plaintiffs,                                 §
                                                           Case No. 2-18-cv-00491-JRG-RSP
     v.                                             §
                                                    §
   GOOGLE LLC,                                      §
       Defendant.                                   §


                                      PROTECTIVE ORDER
          WHEREAS, Plaintiffs Uniloc 2017 LLC and Uniloc USA, Inc. and Defendant Google

  LLC. (hereafter referred to as “the Parties”) believe that certain information that is or will be

  encompassed by discovery demands by the Parties involves the production or disclosure of trade

  secrets, confidential business information, or other proprietary information;

          WHEREAS, the Parties seek a protective order limiting disclosure thereof in accordance

  with Federal Rule of Civil Procedure 26(c):

          THEREFORE, it is hereby stipulated among the Parties and ORDERED that:

     1.      Each Party may designate as confidential for protection under this Order, in whole or

             in part, any document, information or material that constitutes or includes, in whole or

             in part, confidential or proprietary information or trade secrets of the Party or a Third

             Party to whom the Party reasonably believes it owes an obligation of confidentiality

             with respect to such document, information or material (“Protected Material”).

             Protected Material shall be designated by the Party producing it by affixing a legend or

             stamp on such document, information or material as follows: “CONFIDENTIAL,”

             “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY

             CONFIDENTIAL – SOURCE CODE.” The appropriate designation shall be placed
Case 2:18-cv-00491-JRG-RSP Document 57 Filed 06/14/19 Page 2 of 22 PageID #: 984




            clearly on each page of the Protected Material (except deposition and hearing

            transcripts and natively produced documents) for which such protection is sought. For

            deposition and hearing transcripts, the appropriate designation shall be placed on the

            cover page of the transcript (if not already present on the cover page of the transcript

            when received from the court reporter) by each attorney receiving a copy of the

            transcript after that attorney receives notice of the designation of some or all of that

            transcript is designated as containing Protected Material.      For natively produced

            Protected Material, the appropriate designation shall be placed in the filename of each

            such natively produced document.

      2.    Any document produced under Patent Rules 2-2, 3-2, and/or 3-4 before issuance of this

            Order with the designation “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

            ATTORNEYS’ EYES ONLY” shall receive the same treatment as if designated

            “RESTRICTED - ATTORNEYS’ EYES ONLY” under this Order, unless and until

            such document is redesignated to have a different classification under this Order.

      3.    With respect to documents, information or material designated “HIGHLY

            CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL

            – SOURCE CODE” (“DESIGNATED MATERIAL”),1 subject to the provisions herein

            and unless otherwise stated, this Order governs, without limitation: (a) all documents,

            electronically stored information, and/or things as defined by the Federal Rules of Civil

            Procedure; (b) all pretrial, hearing or deposition testimony, or documents marked as



  1
    The term DESIGNATED MATERIAL is used throughout this Protective Order to refer to the
  class of materials designated as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –
  ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE,”
  individually and collectively.
Case 2:18-cv-00491-JRG-RSP Document 57 Filed 06/14/19 Page 3 of 22 PageID #: 985




             exhibits or for identification in depositions and hearings; (c) pretrial pleadings, exhibits

             to pleadings and other court filings; (d) affidavits; and (e) stipulations. All copies,

             reproductions, extracts, digests and complete or partial summaries prepared from any

             DESIGNATED MATERIALS shall also be considered DESIGNATED MATERIAL

             and treated as such under this Order.

       4.    A designation of Protected Material (i.e., “CONFIDENTIAL,” “HIGHLY

             CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL

             – SOURCE CODE”) may be made at any time.                    Inadvertent or unintentional

             production of documents, information or material that has not been designated as

             DESIGNATED MATERIAL shall not be deemed a waiver in whole or in part of a

             claim for confidential treatment. Any party that inadvertently or unintentionally

             produces Protected Material without designating it as DESIGNATED MATERIAL

             may request destruction of that Protected Material by notifying the recipient(s), as soon

             as reasonably possible after the producing Party becomes aware of the inadvertent or

             unintentional disclosure, and providing replacement Protected Material that is properly

             designated. The recipient(s) shall then destroy all copies of the inadvertently or

             unintentionally produced Protected Materials and any documents, information or

             material derived from or based thereon.

       5.    “CONFIDENTIAL” documents, information and material may be disclosed only to the

             following persons, except upon receipt of the prior written consent of the designating

             party, upon order of the Court, or as set forth in paragraph 12 herein:

             (a) outside counsel of record in this Action2 for the Parties;


  2
      This Action means Case No. 2:18-cv-00491-JRG-RSP
Case 2:18-cv-00491-JRG-RSP Document 57 Filed 06/14/19 Page 4 of 22 PageID #: 986




             (b) outside counsel’s immediate paralegals and staff working at the direction of such
                 outside counsel that are assigned to and reasonably necessary to assist such counsel
                 in the litigation of this Action;

             (c) up to one in-house counsel for the Parties who is a member in good standing of at
                 least one state bar and has responsibility for making decisions dealing directly with
                 the litigation of this Action;

             (d) [intentionally left blank]

             (e) outside consultants or experts3 (i.e., not existing employees or affiliates of a Party
                 or an affiliate of a Party) retained for the purpose of this litigation, provided that:
                 (1) such consultants or experts are not presently employed by the Parties hereto for
                 purposes other than this Action4; (2) before access is given, the consultant or expert
                 has completed the Undertaking attached as Exhibit A hereto and the same is served
                 upon the producing Party with a current curriculum vitae of the consultant or expert
                 at least ten (10) days before access to the Protected Material is to be given to that
                 consultant or Undertaking to object to and notify the receiving Party in writing that
                 it objects to disclosure of Protected Material to the consultant or expert. The Parties
                 agree to promptly confer and use good faith to resolve any such objection. If the
                 Parties are unable to resolve any objection, the objecting Party may file a motion
                 with the Court within fifteen (15) days of the notice, or within such other time as
                 the Parties may agree, seeking a protective order with respect to the proposed
                 disclosure. The objecting Party shall have the burden of proving the need for a
                 protective order. No disclosure shall occur until all such objections are resolved by
                 agreement or Court order5;

  3
     For any such person, the curriculum vitae shall identify his/her (i) current employer(s), (ii) each
  person or entity from whom s/he has received compensation or funding for work in his or her areas
  of expertise or to whom the s/he has provided professional services, including in connection with
  a litigation, at any time during the preceding five years; (iii) (by name and number of the case,
  filing data, and location of court) any litigation in connection with which s/he has offered expert
  testimony, including through a declaration, report, or testimony at a deposition or trial, during the
  preceding five years. If such consultant or expert believes any of this information is subject to a
  confidentiality obligation to a third-party, then the s/he should provide whatever information can
  be disclosed without violating any confidentiality agreements, and the Party seeking to disclose
  Protected Material to the consultant or expert shall be available to meet and confer with the
  designating Party regarding any such engagement.
  4
    For avoidance of doubt, an independent expert or consultant retained (as opposed to employed)
  by a Party on another litigation would not be precluded under this section.
  5  A party who has not previously objected to disclosure of Protected Material to an expert or
  whose objection has been resolved with respect to previously produced Protected Material shall
  not be precluded from raising an objection to an expert at a later time with respect to Protected
  Material that is produced after the time for objecting to such expert has expired or if new
  information about that expert is disclosed or discovered.
Case 2:18-cv-00491-JRG-RSP Document 57 Filed 06/14/19 Page 5 of 22 PageID #: 987




         (f)      independent litigation support services, including persons working for or as court
                  reporters, graphics or design services, jury or trial consulting services, and
                  photocopy, document imaging, and database services retained by counsel and
                  reasonably necessary to assist counsel with the litigation of this Action; and

         (g)      the Court and its personnel.

    6.         A Party shall designate documents, information or material as “CONFIDENTIAL”

               only upon a good faith belief that the documents, information or material contains

               confidential or proprietary information or trade secrets of the Party or a Third Party to

               whom the Party reasonably believes it owes an obligation of confidentiality with

               respect to such documents, information or material.

    7.         Documents, information or material produced in this Action, including but not limited

               to Protected Material designated as DESIGNATED MATERIAL, and the knowledge

               of the existence of such Protected Material (i) shall be used only for prosecuting,

               defending, or attempting to settle this Action, (ii) shall not be used for any purpose, in

               connection with any other legal or administrative proceeding, including but not limited

               to any proceeding at the U.S. Patent and Trademark Office (or any similar agency of a

               foreign government), or directly or indirectly for any other purpose whatsoever and

               (iii) shall not be disclosed to any person who is not entitled to receive such Protected

               Materials as herein provided. All produced Protected Material shall be carefully

               maintained so as to preclude access by persons who are not entitled to receive such

               Protected Materials, and any person or entity who obtains access to DESIGNATED

               MATERIAL or the contents thereof pursuant to this Order shall not make any copies,

               duplicates, extracts, summaries or descriptions of such DESIGNATED MATERIAL

               or any portion thereof except as may be reasonably necessary in the litigation of this
Case 2:18-cv-00491-JRG-RSP Document 57 Filed 06/14/19 Page 6 of 22 PageID #: 988




          Action. Any such copies, duplicates, extracts, summaries or descriptions shall be

          classified DESIGNATED MATERIALS and subject to all of the terms and conditions

          of this Order.
    8.    To the extent a producing Party believes that certain Protected Material qualifying to

          be designated CONFIDENTIAL is so sensitive that its dissemination deserves even

          further limitation, the producing Party may designate such Protected Material

          “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” or to the extent such

          Protected Material includes computer source code (i.e., a text listing of computer

          instructions, commands and data definitions expressed in a form suitable for input to

          an assembler, compiler, or other translator) and/or live data (that is, data as it exists

          residing in a database or databases) and/or live data (that is, data as it exists residing in

          a database or databases), the producing Party may designate such Protected Material as

          “HIGHLY CONFIDENTIAL – SOURCE CODE” (“Source Code Material”).

    9.    For Protected Material designated HIGHLY CONFIDENTIAL – ATTORNEYS’

          EYES ONLY, access to, and disclosure of, such Protected Material shall be limited to

          individuals listed in paragraphs 5(a-b) and (e-g).

    10.   For Protected Material designated HIGHLY CONFIDENTIAL – SOURCE CODE,

          the following additional restrictions apply:

          (a) Access to a Party’s Source Code Material shall be provided only on “stand-alone”
              computer(s) (that is, the computer may not be linked to any network, including a
              local area network (“LAN”, an intranet or the Internet) and a display screen or
              monitor of a size of at least seventeen inches in a secured locked room. The stand-
              alone computer(s) may only be connected to (i) a printer, or (ii) a device capable of
              temporarily storing electronic copies solely for the limited purposes permitted
              pursuant to paragraphs 10 (i and l) below. The stand-alone computers shall, at
              the receiving party's request, include reasonable analysis tools for the type of
              Source Code Material. The receiving party shall be responsible for providing the
              tools or licenses to the tools that it wishes to use so that the producing Party may
Case 2:18-cv-00491-JRG-RSP Document 57 Filed 06/14/19 Page 7 of 22 PageID #: 989




                install such tools on the stand-alone computers. Additionally, except as
                provided in paragraph 10(l) below, the stand-alone computer(s) may only be
                located at the offices of the producing Party’s outside counsel. The stand-alone
                computer(s) shall have disk encryption and be password protected. Use or
                possession of any input/output device (e.g., USB memory stick, mobile phone or
                tablet, camera or any camera-enabled device, CD, floppy disk, portable hard
                drive, laptop, or any device that can access the Internet or any other network or
                external system, etc.) is prohibited while accessing the computer containing the
                source code. All persons entering the locked room containing the stand-alone
                computer(s) must agree to submit to reasonable security measures to ensure they
                are not carrying any prohibited items before they will be given access to the
                stand-alone computer(s). The producing Party may periodically “check in” on
                the activities of the receiving Party’s representatives during any stand-alone
                computer review and may visually monitor the activities of the receiving
                Party’s representatives from outside the room in which the stand-alone
                computer(s) is located, but only to ensure that no unauthorized electronic records
                of the Source Code Material and no information concerning the Source Code
                Material are being created or transmitted in any way.

             (b) The Receiving Party shall make reasonable efforts to restrict its requests for such
                 access to the stand-alone computer(s) to normal business hours, which for purposes
                 of this paragraph shall be 8:00 a.m. through 6:00 p.m. The Parties agree to
                 cooperate in good faith regarding accommodating review of a Party’s HIGHLY
                 CONFIDENTIAL SOURCE CODE;

             (c) The Producing Party shall provide the Receiving Party with information explaining
                 how to start, log on to, and operate the stand-alone computer(s) in order to access
                 the produced Source Code Material on the stand-alone computer(s);

             (d) The Producing Party will produce Source Code Material in computer searchable
                 format on the stand-alone computer(s) as described above;

             (e) Access to Source Code Material shall be limited to outside counsel and up to three
                 (3) outside consultants or experts6 (i.e., not existing employees or affiliates of a
                 Party or an affiliate of a Party) retained for the purpose of this litigation and
                 approved to access such Protected Materials pursuant to paragraph 5 (e) above.
                 A Receiving Party may if necessary include excerpts of Source Code Material
                 in a pleading, exhibit, expert report, discovery document, deposition
                 transcript, other Court document, provided that any such documents are
                 appropriately marked as containing Source Code Material under this Order,
                 restricted to those who are entitled to have access to them as specified herein, and,
                 if filed with the Court, filed under seal in accordance with the Court’s rules,

  6
   For the purposes of this paragraph, an outside consultant or expert does not include the outside
  consultant’s or expert’s direct reports and other support personnel.
Case 2:18-cv-00491-JRG-RSP Document 57 Filed 06/14/19 Page 8 of 22 PageID #: 990




              procedures and orders;

          (f) To the extent portions of Source Code Material are quoted in an electronic copy or
              image of a document which, pursuant to the Court’s rules, procedures, or order,
              must be filed or served electronically (“Source Code Document”), either (1) the
              entire Source Code Document will be stamped and treated as HIGHLY
              CONFIDENTIAL – SOURCE CODE or (2) those pages containing quoted Source
              Code Material will be separately stamped and treated as HIGHLY
              CONFIDENTIAL – SOURCE CODE;

           (g) Except as set forth in paragraph 10(l) below, no electronic copies of Source
              Code Material shall be made without prior written consent of the Producing Party,
              except as necessary to create documents which, pursuant to the Court’s rules,
              procedures and order, must be filed or served electronically

          (h) The receiving Party shall only include such excerpts as are reasonably necessary
              for the purposes for which such part of the Source Code Material is used. Images
              or copies of Source Code Material shall not be included in correspondence between
              the parties (references to production numbers shall be used instead) and shall be
              omitted from pleadings and other papers except to the extent permitted herein. The
              receiving Party may create an electronic image of a selected portion of the Source
              Code Material only when the electronic file containing such image has been
              encrypted using commercially reasonable encryption software including password
              protection. The communication and/or disclosure of electronic files containing
              any portion of Source Code Material shall at all times be limited to individuals who
              are authorized to see Source Code Material under the provisions of this Protective
              Order. Additionally, all electronic copies must be labeled “HIGHLY
              CONFIDENTIAL – SOURCE CODE.” If Source Code Documents are filed with
              the Court, they must be filed under seal in accordance with the Court’s rules,
              procedures and orders

          (i) The Receiving Party may request a reasonable number of pages of Source Code to
              be printed by the Producing Party (“Source Code Printouts”), but no more than 50
              consecutive pages, and no more than an aggregate total of 750 pages and only when
              reasonably necessary to prepare court filings or pleadings or other papers
              (including a testifying expert’s expert report) and only to the extent necessary for
              use in this action. To the extent Receiving Party requires an aggregate total of more
              than 750 pages of source code, the Receiving Party shall make such request, and
              the Parties shall meet and confer in an effort to reach an agreement to produce an
              agreed number of additional pages. The Producing Party shall Bates number,
              copy, and label “HIGHLY CONFIDENTIAL – SOURCE CODE” any pages
              requested by the Receiving Party;
Case 2:18-cv-00491-JRG-RSP Document 57 Filed 06/14/19 Page 9 of 22 PageID #: 991



          (j) Should such printouts or photocopies be transferred back to electronic media,
              such media shall be labeled “HIGHLY CONFIDENTIAL – SOURCE CODE”
              and shall continue to be treated as such

          (k) If the Receiving Party’s outside counsel, consultants, or experts obtain Source
              Code Printouts, the Receiving Party shall ensure that such outside counsel,
              consultants, or experts keep the Source Code Printouts under their direct control in
              a secured locked area in the offices of such outside counsel, consultants, or expert.
              The Receiving Party may also temporarily keep the Source Code Printouts at: (i)
              the Court for any proceedings(s) relating to the Source Code Material, for the dates
              associated with the proceeding(s); (ii) the sites where any deposition(s) relating to
              the Source Code Material are taken, for the dates associated with the deposition(s);
              and (iii) any intermediate location reasonably necessary to transport the Source
              Code Printouts to a Court proceeding or deposition), provided that the printouts or
              photocopies are kept in a secure manner that ensures access is limited to the
              persons authorized under this Order.

           (l) A Producing Party’s HIGHLY CONFIDENTIAL – SOURCE CODE may only be
               transported by the Receiving Party by a person authorized under paragraph 10(e)
               above to another person authorized under paragraph 10(e) above, on paper
               or removable electronic media (e.g., a DVD, CD-ROM, or flash memory
               “stick”) via hand carry. Source Code Material may not be transported or
               transmitted electronically over a network of any kind, including a LAN, an intranet,
               or the Internet. Source Code Material may only be transported electronically for
               the purpose of Court proceeding(s) or depositions as set forth in paragraph 10(h)
               above and is at all times subject to the transport restrictions set forth herein.
               But, for those purposes only, the Source Code Materials may be loaded onto a
               stand-alone computer.

           (m) The Receiving party’s outside counsel and/or expert shall be entitled to take notes
              relating to the source code but may not copy any portion of the source code into
              the notes. No copies of all or any portion of the source code may leave the room
              in which the source code is inspected except as otherwise provided herein. Further,
              no other written or electronic record of the source code is permitted except as
              otherwise provided herein. No notes shall be made or stored on the inspection
              computer, or left behind at the site where the inspection computer is made
              available, and any such notes shall be deleted or destroyed by the Producing Party,
              without reviewing the substance of the notes, upon discovery. Notwithstanding
              the foregoing, any such notes shall be stamped and treated as “HIGHLY
              CONFIDENTIAL – SOURCE CODE.” The log of such notes need not be
              produced to any other party absent Court Order (e.g. potentially in connection with
              a Protective Order violation motion).
Case 2:18-cv-00491-JRG-RSP Document 57 Filed 06/14/19 Page 10 of 22 PageID #: 992



           (n) A list of names of persons who will review Source Code Material on the stand-
               alone computer(s) will be provided to the Producing Party in conjunction with any
               written (including email) notice requesting inspection. Prior to the first inspection
               of any Source Code Material on the stand-alone computer(s), the Receiving Party
               shall provide five (5) business days’ notice to schedule the initial inspection with
               the Producing Party. The Receiving Party shall provide three (3) business days’
               notice in advance of scheduling any additional inspections. Such notice shall
               include the names and titles for every individual from the Receiving Party who
               will attend the inspection. The Producing Party may maintain a daily log of the
               names of persons who enter the locked room to view the source code and when
               they enter and depart;

           (o) The Receiving Party’s outside counsel shall maintain a log of all copies of the
               Source Code Printouts (received from a Producing Party) that are delivered by the
               receiving Party to any person and a log of any electronic images of Source Code
               Material. The log shall include the names of the recipients and reviewers of copies
               and locations where the copies are stored. Upon request by the Producing Party,
               the Receiving Party shall provide reasonable assurances and/or descriptions of the
               security measures employed by the Receiving Party and/or person that receives a
               copy of any portion of the source code; and

           (p) All copies of any portion of the Source Code Printouts in whatever form shall be
               securely destroyed if they are no longer in use. Copies of Source Code Printouts
               that are marked as deposition exhibits shall not be provided to the Court Reporter
               or attached to deposition transcripts; rather, the deposition record will identify the
               exhibit by its production numbers.

     11.   Any attorney representing Plaintiffs, whether in-house or outside counsel, and any

           person associated with Plaintiffs and permitted to receive the other Party’s Protected

           Material that is designated “HIGHLY CONFIDENTIAL – ATTORNEY’S EYES

           ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” and directed to technical

           information relevant to the case, but excluding financial data or non-technical business

           information (collectively, “HIGHLY SENSITIVE TECHNICAL MATERIAL”), who
Case 2:18-cv-00491-JRG-RSP Document 57 Filed 06/14/19 Page 11 of 22 PageID #: 993




           obtains, receives, or otherwise learns, in whole or in part, the other Party’s HIGHLY

           SENSITIVE       TECHNICAL         MATERIAL,        under    this   Order,    shall   not

           prepare, prosecute, supervise, or assist in the preparation or prosecution of

           any patent application pertaining to the field of invention of the patents-in-suit on

           behalf of the Receiving Party or its acquirer, successor, predecessor, or other affiliate

           during the pendency of this Action and for one year after its conclusion, including

           any appeals, or two years after such person last reviewed the HIGHLY SENSITIVE

           TECHNICAL MATERIAL, whichever is earlier. These prohibitions shall not

           preclude Plaintiff’s litigation counsel from participating in any inter partes review,

           CBM, or post-grant review proceedings, provided there is no attempt to amend any

           claims in the proceedings by any counsel for patent owner during the course of the

           proceedings. To ensure compliance with the purpose of this provision, Plaintiffs shall

           create an “Ethical Wall” between those persons with access to HIGHLY SENSITIVE

           TECHNICAL MATERIAL, and any individuals who, on behalf of the Party or its

           acquirer, successor, predecessor, or other affiliate, prepare, prosecute, supervise, or

           assist in the preparation or prosecution of any patent application pertaining to the

           accused functionality.


     12.   [OMITTED]
Case 2:18-cv-00491-JRG-RSP Document 57 Filed 06/14/19 Page 12 of 22 PageID #: 994




     13.   Disclosure of Protected Material shall be subject to all applicable laws and regulations

           relating to the export of technical data contained in such Protected Material, including

           the release of such technical data to foreign persons or nationals in the United States or

           elsewhere. Each party receiving Protected Material shall comply with all applicable

           export control statutes and regulations. No Protected Material may leave the territorial

           boundaries of the United States of America. Without limitation, this prohibition

           extends to Protected Material (including copies) in physical and electronic form. The

           viewing of Protected Material through electronic means outside the territorial

           limits   of    the    United     States    of    America     is    similarly prohibited.

           Notwithstanding this prohibition, Protected Material, exclusive of material designated

           HIGHLY CONFIDENTIAL - SOURCE CODE, and to the extent otherwise permitted

           by law, may be taken outside the territorial limits of the United States if it is

           reasonably necessary for a deposition taken in a foreign country. The restrictions

           contained within this paragraph may be amended through the consent of the producing

           Party to the extent that such agreed to procedures conform with applicable export

           control laws and regulations or by leave of court after good cause has been shown.
Case 2:18-cv-00491-JRG-RSP Document 57 Filed 06/14/19 Page 13 of 22 PageID #: 995



     14.   Nothing in this Order shall require production of documents, information or other

           material that a Party contends is protected from disclosure by the attorney-client

           privilege, the work product doctrine, or other privilege, doctrine, or immunity.

           Pursuant to Federal Rule of Evidence 502(d) and (e), if documents, information or

           other material subject to a claim of attorney-client privilege, work product doctrine,

           or other privilege, doctrine, or immunity are produced, such production shall in no

           way prejudice or otherwise constitute a waiver of, or estoppel as to, any such

           privilege, doctrine, or immunity. Any Party that produces documents, information or

           other material it reasonably believes are protected under the attorney-client privilege,

           work product doctrine, or other privilege, doctrine, or immunity may obtain the

           return of such documents, information or other material by notifying the recipient(s)

           and providing a privilege log for the produced documents, information or other

           material. The recipient(s) shall gather and return all copies of such documents,

           information or other material to the producing Party, except for any pages containing

           privileged or otherwise protected markings by the recipient(s), which pages shall

           instead be destroyed and certified as such to the producing Party.

     15.   There shall be no disclosure of any DESIGNATED MATERIAL by any person

           authorized to have access thereto to any person who is not authorized for such access

           under this Order. The Parties are hereby ORDERED to safeguard all such documents,

           information and material to protect against disclosure to any unauthorized persons or

           entities.

     16.   Nothing contained herein shall be construed to prejudice any Party’s right to use any

           DESIGNATED MATERIAL in taking testimony at any deposition or hearing

           provided that the DESIGNATED MATERIAL is only disclosed to a person(s) who is:
Case 2:18-cv-00491-JRG-RSP Document 57 Filed 06/14/19 Page 14 of 22 PageID #: 996




             (i) eligible to have access to the DESIGNATED MATERIAL by virtue of his or her

             employment with the designating party, (ii) identified in the DESIGNATED

             MATERIAL as an author, addressee, or copy recipient of such information, (iii)

             although not identified as an author, addressee, or copy recipient of such

             DESIGNATED MATERIAL, has, in the ordinary course of business, seen such

             DESIGNATED MATERIAL, (iv) court reporters and videographers; (v) the Court; or

             (vi) other persons entitled hereunder to access to DESIGNATED MATERIAL.

             DESIGNATED MATERIAL shall not be disclosed to any other persons unless prior

             authorization is obtained from counsel representing the producing Party or from the

             Court.7 Parties shall give the other Parties reasonable notice (a minimum of two

             business days) if they reasonably expect a deposition, hearing, or other proceeding to

             include Protected Material so that the other Parties can ensure that only authorized

             individuals are present at those proceedings. Subject to any challenge to a particular

             designation under paragraph 20, the Parties will not oppose any reasonable request by

             the Designating Party that the courtroom be sealed, if allowed by the Court, during the

             presentation of any testimony, evidence, or argument relating to or involving the use

             of any Protected Material.

      17.    Parties may, at the deposition or hearing or within thirty (30) days after receipt of a

             deposition or hearing transcript, designate the deposition or hearing transcript or any


  7  In the event a non-Party witness is authorized to receive Protected Material that is to be used
  during his/her deposition but is represented by an attorney not authorized under this Order to
  receive such Protected Material, the attorney must provide prior to commencement of the
  deposition an executed Undertaking attached as Exhibit A. In the event such attorney declines to
  sign the Undertaking prior to the examination, the Parties, by their attorneys, shall jointly seek a
  protective order from the Court prohibiting the attorney from disclosing Protected Material in order
  for the deposition to proceed.
Case 2:18-cv-00491-JRG-RSP Document 57 Filed 06/14/19 Page 15 of 22 PageID #: 997




           portion   thereof    as   “CONFIDENTIAL,”          “HIGHLY        CONFIDENTIAL          –

           ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE”

           pursuant to this Order. Access to the deposition or hearing transcript so designated

           shall be limited in accordance with the terms of this Order. Until expiration of the 30-

           day period, the entire deposition or hearing transcript shall be treated as “HIGHLY

           CONFIDENTIAL - ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL

           SOURCE CODE”.

     18.   Any DESIGNATED MATERIAL that is filed with the Court shall be filed under seal

           and shall remain under seal until further order of the Court. The filing party shall be

           responsible for informing the Clerk of the Court that the filing should be sealed and

           for placing the legend “FILED UNDER SEAL PURSUANT TO PROTECTIVE

           ORDER” above the caption and conspicuously on each page of the filing. Exhibits to

           a filing shall conform to the labeling requirements set forth in this Order. If a pretrial

           pleading filed with the Court, or an exhibit thereto, discloses or relies on confidential

           documents, information or material, such confidential portions shall be redacted to the

           extent necessary and the pleading or exhibit filed publicly with the Court.

     19.   The Order applies to pretrial discovery. Nothing in this Order shall be deemed to

           prevent the Parties from introducing any DESIGNATED MATERIAL into evidence

           at the trial of this Action, or from using any information contained in DESIGNATED

           MATERIAL at the trial of this Action, subject to any pretrial order issued by this

           Court. Subject to any challenges under Section 20, the Parties will not oppose any

           reasonable request by the Producing Party that the courtroom be sealed, if allowed by

           the Court, during the presentation of any testimony, evidence, or argument relating to
Case 2:18-cv-00491-JRG-RSP Document 57 Filed 06/14/19 Page 16 of 22 PageID #: 998




           or involving the use of any Protected Material.

     20.   A Party may request in writing to the other Party that the designation given to any

           DESIGNATED MATERIAL be modified or withdrawn. If the designating Party does

           not agree to redesignation within ten (10) days of receipt of the written request, the

           requesting Party may apply to the Court for relief. Upon any such application to the

           Court, the burden shall be on the designating Party to show why its classification is

           proper. Such application shall be treated procedurally as a motion to compel pursuant

           to Federal Rules of Civil Procedure 37, subject to the Rule’s provisions relating to

           sanctions. In making such application, the requirements of the Federal Rules of Civil

           Procedure and the Local Rules of the Court shall be met. Pending the Court’s

           determination of the application, the designation of the designating Party shall be

           maintained.

     21.   Each outside consultant or expert to whom DESIGNATED MATERIAL is disclosed

           in accordance with the terms of this Order shall be advised by counsel of the terms of

           this Order, shall be informed that he or she is subject to the terms and conditions of

           this Order, and shall sign an acknowledgment that he or she has received a copy of,

           has read, and has agreed to be bound by this Order. A copy of the acknowledgment

           form is attached as Appendix A.

     22.   To the extent that any discovery is taken of persons who are not Parties to this Action

           (“Third Parties”) and in the event that such Third Parties contend the discovery sought

           involves trade secrets, confidential business information, or other proprietary

           information, then such Third Parties may agree to be bound by this Order.

     23.   To the extent that discovery or testimony is taken of Third Parties, the Third Parties or
Case 2:18-cv-00491-JRG-RSP Document 57 Filed 06/14/19 Page 17 of 22 PageID #: 999




           any Party may designate as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL –

           ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE”

           any documents, information or other material, in whole or in part, produced or given

           by such Third Parties. The Third Parties and any Party shall have ten (10) days after

           production of such documents, information or other materials to make such a

           designation. Until that time period lapses or until such a designation has been made,

           whichever occurs sooner, all documents, information or other material so produced or

           given shall be treated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

           ONLY” in accordance with this Order.            Where a Third Party designates any

           documents, information or other material as provided herein, experts previously

           disclosed and approved hereunder prior to said Third Party’s production of any

           Protected Material need not be disclosed to said Third Party. Subsequently disclosed

           experts need not be disclosed to said Third Party before that Third Party’s Protected

           Material may be disclosed thereto.

     24.   If a Party is served with a subpoena issued by a court, arbitral, administrative, or

           legislative body, or with a court order issued in other litigation that compels disclosure

           of any information or items designated in this action as “CONFIDENTIAL” or

           “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY

           CONFIDENTIAL – SOURCE CODE” that Party must:

              (a) promptly notify in writing the Designating Party. Such notification shall

           include a copy of the subpoena or court order;

              (b) promptly notify in writing the person who caused the subpoena or order to issue

           in the other litigation that some or all of the material covered by the subpoena or order
Case 2:18-cv-00491-JRG-RSP Document 57 Filed 06/14/19 Page 18 of 22 PageID #: 1000




            is subject to this Protective Order. Such notification shall include a copy of this

            Protective Order; and

               (c) cooperate with respect to all reasonable procedures sought to be pursued by the

            designating     Party     whose      Protected     Material     may      be    affected.

            If the Designating Party timely seeks a protective order, the Party served with the

            subpoena or court order shall not produce any information designated in this action as

            “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

            ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” before a determination

            by the court from which the subpoena or order issued, unless the Party has obtained

            the designating Party’s permission. The Designating Party shall bear the burden and

            expense of seeking protection in that court of its confidential material – and nothing in

            these provisions should be construed as authorizing or encouraging a Receiving Party

            in this action to disobey a lawful directive from another court.

      25.   Within thirty (30) days of final termination of this Action, including any appeals, all

            DESIGNATED MATERIAL, including all copies, duplicates, abstracts, indexes,

            summaries, descriptions, and excerpts or extracts thereof (excluding materials which

            have been admitted into evidence in this Action), shall at the producing Party’s election

            either be returned to the producing Party or be destroyed. The receiving Party shall

            verify the return or destruction by affidavit furnished to the producing Party, upon the

            producing Party’s request.

      26.   The failure to designate documents, information or material in accordance with this

            Order and the failure to object to a designation at a given time shall not preclude the

            filing of a motion at a later date seeking to impose such designation or challenging the
Case 2:18-cv-00491-JRG-RSP Document 57 Filed 06/14/19 Page 19 of 22 PageID #: 1001




            propriety thereof. The entry of this Order and/or the production of documents,

            information and material hereunder shall in no way constitute a waiver of any objection

            to the furnishing thereof, all such objections being hereby preserved.

      27.   Any Party knowing or believing that any other party is in violation of or intends to

            violate this Order and has raised the question of violation or potential violation with

            the opposing party and has been unable to resolve the matter by agreement may move

            the Court for such relief as may be appropriate in the circumstances. Pending

            disposition of the motion by the Court, the Party alleged to be in violation of or

            intending to violate this Order shall discontinue the performance of and/or shall not

            undertake the further performance of any action alleged to constitute a violation of this

            Order.

      28.   Production of DESIGNATED MATERIAL by each of the Parties shall not be deemed

            a publication of the documents, information and material (or the contents thereof)

            produced so as to void or make voidable whatever claim the Parties may have as to the

            proprietary and confidential nature of the documents, information or other material or

            its contents.

      29.   Nothing in this Order shall be construed to effect an abrogation, waiver or limitation

            of any kind on the rights of each of the Parties to assert any applicable discovery or

            trial privilege.

      30.   Each of the Parties shall also retain the right to file a motion with the Court (a) to

            modify this Order to allow disclosure of DESIGNATED MATERIAL to additional

            persons or entities if reasonably necessary to prepare and present this Action and (b)

            to apply for additional protection of DESIGNATED MATERIAL.
Case 2:18-cv-00491-JRG-RSP Document 57 Filed 06/14/19 Page 20 of 22 PageID #: 1002




      31.   This Order shall be binding upon the Parties hereto, their attorneys, and their

            successors, executors, personal representatives, administrators, heirs, legal

            representatives, assigns, subsidiaries, divisions, employees, agents, retained

            consultants and experts, and any persons or organizations over which they have direct

            control.
             SIGNED this 3rd day of January, 2012.
            SIGNED this 14th day of June, 2019.




                                                        ____________________________________
                                                        ROY S. PAYNE
                                                        UNITED STATES MAGISTRATE JUDGE
Case 2:18-cv-00491-JRG-RSP Document 57 Filed 06/14/19 Page 21 of 22 PageID #: 1003




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  MARSHALL DIVISION

    UNILOC 2017, LLC et al.                         §
         Plaintiffs,                                §       Case No. 2-18-cv-00491-JRG-RSP
      v.                                            §
                                                    §
    GOOGLE LLC,                                     §
        Defendant.                                  §
                                                    §

                                APPENDIX A
             UNDERTAKING OF EXPERTS OR CONSULTANTS REGARDING
                            PROTECTIVE ORDER


           I, ___________________________________________, declare that:

      1.      My address is _________________________________________________________.

              My current employer is _________________________________________________.

              My current occupation is ________________________________________________.

      2.      I have received a copy of the Protective Order in this action. I have carefully read and

              understand the provisions of the Protective Order.

      3.      I will comply with all of the provisions of the Protective Order. I will hold in

              confidence, will not disclose to anyone not qualified under the Protective Order, and

              will use only for purposes of this action any information designated as

              “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,”

              or “HIGHLY CONFIDENTIAL – SOURCE CODE” that is disclosed to me.

      4.      Promptly upon termination of these actions, I will return all documents and things

              designated as      “CONFIDENTIAL,”            “HIGHLY         CONFIDENTIAL            –

              ATTORNEYS’ EYES ONLY,” or “HIGHLY CONFIDENTIAL – SOURCE CODE”

              that came into my possession, and all documents and things that I have prepared
Case 2:18-cv-00491-JRG-RSP Document 57 Filed 06/14/19 Page 22 of 22 PageID #: 1004




              relating thereto, to the outside counsel for the party by whom I am employed.

      5.      I hereby submit to the jurisdiction of this Court for the purpose of enforcement of the

              Protective Order in this action.

           I declare under penalty of perjury that the foregoing is true and correct.

   Signature ________________________________________

   Date ________________________________________
